Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recited the limitation “directly covered” in the last line of the claim.  It is unclear what “directly” indicates.
Claim 3 recited the limitation “directly laterally covered” in the claim.  It is unclear what “directly” indicates.
Claim 10 recited the limitations “directly covered” and “directly laterally covered” in the claim.  It is unclear what “directly” indicates.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US 2017/0141040).
Regarding claim 1, Yu et al. teach in Fig. 1J a semiconductor package (chip package; Abstract), comprising: a semiconductor chip (100/102/104 in Fig. 1J; [0011]); a conductive pillar (200/202/204 in a shape of a pillar in Fig. 1J, at least 200  and 204 are conductive; [0011]) disposed adjacent to the semiconductor chip (100/102/104 in Fig. 1J); an insulating encapsulation (106; [0015]) encapsulating a portion of the semiconductor chip (the left and right sidewalls of 100/102/104 in Fig. 1J) and the conductive pillar (200/202/204 in Fig. 1J); a redistribution structure (116/118/122/124; [0028, 0037]) disposed on the semiconductor chip (100/102/104 in Fig. 1J) and the conductive pillar (200/202/204 in Fig. 1J), wherein the semiconductor chip (100/102/104 in Fig. 1J) and the conductive pillar (200/202/204 in Fig. 1J) 
Regarding claim 2, Yu et al. teach the semiconductor package according to claim 1, wherein the first buffer layer (108) is disposed on a first surface (the top surface) of the insulating encapsulation (106), a portion of the conductive pillar (200/202/204 in Fig. 1J) is protruded from the first surface (the top surface) of the insulating encapsulation (106) and is directly covered (covered in a vertical direction) by the first buffer layer (108; see Fig. 1J).
Regarding claim 3, Yu et al. teach the semiconductor package according to claim 1, wherein the semiconductor chip (100/102/104 in Fig. 1J) comprises a conductive bump (104; [0011]) connected to the redistribution structure (116/118/122/124), a first portion of the conductive bump (lower portions of 104) is directly laterally covered (covered in a horizontal direction) by the insulating encapsulation (106), and a second portion of the conductive bump (upper portions of 104) connected to the first portion (lower portions of 104) is directly laterally covered (covered in a horizontal direction) by the first buffer layer (108).
Regarding claim 6, Yu et al. teach the semiconductor package according to claim 1, wherein a second surface (the bottom surface) of the insulating encapsulation (106) is coplanar with a rear surface (the bottom surface) of the semiconductor chip (100/102/104 in Fig. 1J) and a conductive surface (the bottom surface of a semiconductor substrate 200, and the semiconductor is conductive; [0011]) of the conductive pillar (200/202/204 in Fig. 1J) opposite to the redistribution structure (116/118/122/124).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. as applied to claim 1 above, and further in view of Lin et al. (US 2011/0121449).
Regarding claim 4, Yu et al. teach wherein the first buffer layer (108) has a top buffer surface (the topmost surface of 108 in Fig. 1J), the top buffer surface (the topmost surface of 108 in Fig. 1J) of the first buffer layer (108) is a surface of the first buffer layer (108) furthest away from the insulating encapsulation (106), and the top buffer surface (the topmost surface of 108 in Fig. 1J) of the first buffer layer (108) facing the redistribution structure (116/118/122/124).
Yu et al. do not teach the top buffer surface of the first buffer layer is coplanar with a surface of the conductive pillar and a surface of the semiconductor chip.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Yu et al. and Lin et al. and to have the top buffer surface of the first buffer layer coplanar with a surface of the semiconductor chip as taught by Lin et al., because the first buffer layer not only can stress relief, but also can serves to reduce the die shifting during encapsulation process as taught by Lin et al. ([0062]). 
The combination of Yu et al. and Lin et al. also teach the top buffer surface of the first buffer layer is coplanar with a surface of the conductive pillar, because Lin teaches the top buffer surface of the first buffer layer (the top surface of 109 seeing Fig. 11a upside down; [0062]) is coplanar with a surface of the semiconductor chip (the top surface of 124 seeing Fig. 11a upside down; [0062]) and Yu et al. teach a surface of the conductive pillar (the top surface of 200/202/204 in Fig. 1J) is coplanar with the surface of the semiconductor substrate (the top surface of 100/102/104 in Fig. 1J).
Regarding claim 5, Yu et al. teach wherein the insulating encapsulation (106) and the first buffer layer (108).
Yu et al. do not teach a Young's modulus of the insulating encapsulation is greater than a Young's modulus of the first buffer layer.
In the same field of endeavor of semiconductor manufacturing, Lin et al. teach a Young's modulus of the insulating encapsulation (192; Fig. 11a, [0057, 0062]) is greater than a Young's modulus of the first buffer layer (190; Fig. 11a, [0056, 0062]).

Regarding claim 10, Yu et al. teach further comprising: a conductive terminal (130; [0046]), disposed on the redistribution structure (116/118/122/124) opposite to the conductive pillar (200/202/204 in Fig. 1J) and electrically connected to the semiconductor chip (100/102/104 in Fig. 1J) through the redistribution structure (116/118/122/124), wherein the first buffer layer (108) is disposed on a first surface (the top surface) of the insulating encapsulation (106), a portion of the conductive pillar (200/202/204 in Fig. 1J) is protruded from the first surface (the top surface) of the insulating encapsulation (106) and is directly covered (covered in a vertical direction) by the first buffer layer (108); the semiconductor chip (100/102/104 in Fig. 1J) comprises a conductive bump (104; [0011]) connected to the redistribution structure (116/118/122/124), a first portion of the conductive bump (lower portions of 104) is directly laterally covered (covered in a horizontal direction) by the insulating encapsulation (106), and a second portion of the conductive bump (upper portions of 104) connected to the first portion (lower portions of 104) is directly laterally covered (covered in a horizontal direction) by the first buffer layer (108); the first buffer layer (108) has a top buffer surface (the topmost surface of 108 in Fig. 1J), the top buffer surface (the topmost surface of 108 in Fig. 1J) of the first buffer layer (108) is a surface of the first buffer layer (108) furthest away from the insulating encapsulation 
Yu et al. do not teach the top buffer surface of the first buffer layer is coplanar with a surface of the conductive pillar and a surface of the semiconductor chip; a Young's modulus of the insulating encapsulation is greater than a Young's modulus of the first buffer layer.
In the same field of endeavor of semiconductor manufacturing, Lin et al. teach a Young's modulus of the insulating encapsulation (192; Fig. 11a, [0057, 0062]) is greater than a Young's modulus of the first buffer layer (190; Fig. 11a, [0056, 0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Yu et al. and Lin et al., and to have a Young's modulus of the insulating encapsulation greater than a Young's modulus of the first buffer layer as taught by Lin et al., because Yu et al. teach the first buffer layer (108) to be a stress buffer/relieve layer ([0019] of Yu et al.) and Lin et al. teach that the Young's modulus of stress buffer/relieve layer (190) should be less than the of the Young's modulus of insulating encapsulation (192; [0062] of Lin et al.). 
In the same field of endeavor of semiconductor manufacturing, Lin et al. teach the top buffer surface of the first buffer layer (the top surface of 109 seeing Fig. 11a upside down; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Yu et al. and Lin et al. and to have the top buffer surface of the first buffer layer coplanar with a surface of the semiconductor chip as taught by Lin et al., because the first buffer layer not only can stress relief, but also can serves to reduce the die shifting during encapsulation process as taught by Lin et al. ([0062]). 
The combination of Yu et al. and Lin et al. also teach the top buffer surface of the first buffer layer is coplanar with a surface of the conductive pillar, because Lin teaches the top buffer surface of the first buffer layer (the top surface of 109 seeing Fig. 11a upside down; [0062]) is coplanar with a surface of the semiconductor chip (the top surface of 124 seeing Fig. 11a upside down; [0062]) and Yu et al. teach a surface of the conductive pillar (the top surface of 200/202/204 in Fig. 1J) is coplanar with the surface of the semiconductor substrate (the top surface of 100/102/104 in Fig. 1J).

Response to Arguments
Applicant’s amendments, filed 01/05/2021, overcome the rejections to claims 4 and 6 under 35 U.S.C. 112.  The rejections to claims 4 and 6 under 35 U.S.C. 112 have been withdrawn.
Applicant's arguments with respect to claims 1-4, 6 and 10 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cheng et al. (US 2018/0294202 A1) teach a semiconductor chip package having filling materials with a smaller Young’s modulus.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        4/4/2021